Status of Claims
0.	This is in response to claim amendments filed 01/12/2022.
Claims 1-10 and 12-21 were rejected in a Non-Final Rejection of record 09/10/2021. Prior to filing claim, specification (as-filed specification paragraph [00120]), and drawing (Fig. 4) amendments of record 12/10/2021, the Applicant initiated a telephonic interview of record 12/14/2021 (interview was conducted on 12/09/2021). The Examiner proposed claim amendments via an Examiner initiated interview of record 01/13/2022 (interview was conducted on 01/10/2022) as supported by the as-filed disclosure to resolve at least one or more outstanding rejections in view of compact prosecution and to meaningfully advance the prosecution of the instant application. In response, the Applicant filed a supplemental response or supplemental amendment of record 01/12/2022. The Examiner initiated an interview on 01/18/2022 (Interview Summary and Interview communications being attached herewith) in response to Supplemental Amendment.
	Based on the foregoing, claims 1-2, 5-10, 12-13, 16-21, and 23-26 remain pending. The Examiner finds the pending claims allowable for the reasons as set forth in the Examiner’s Statement of Reasons for Allowance as set forth below.



Examiner's Amendment
1. 	(Previously Presented)  A system for interfacing with a real-time mobile chat session hosted by a mobile chat server via a network, comprising:
one or more databases configured to:
store consumer accounts, wherein each consumer account includes consumer data associated with a chat account for accessing the real-time mobile chat session; and
store promotion data defining promotions;
one or more servers comprising a processor configured to:
establish a first network connection with the mobile chat server via a communication protocol associated with at least one communication channel of the network;
access the real-time mobile chat session hosted by the mobile chat server via an application programming interface associated with the real-time mobile chat session;
receive input chat data from the mobile chat server, wherein the input chat data defines a plurality of messages generated by a plurality of consumer devices, each consumer device having a concurrent network connection to the real-time mobile chat session, and wherein the input chat data is presented via at least an electronic interface of a consumer device from the plurality of consumer devices; 
determine whether a call command included at a beginning of a message from the plurality of messages corresponds to a defined text string, the defined text string configured to trigger a request to generate an electronic promotion message comprising one or more promotions based on message text included after the call command in the message;
in response to triggering of the request to generate the electronic promotion message based on a determination that the call command included at the beginning of the message corresponds to the defined text string, 
determine, based on the input chat data and intention data for the input chat data that is generated based on one or more natural language processing techniques, a unique chat account related to the consumer device and content of the message text included in the message, wherein natural language processing of the message text is triggered only when the call command is determined to be included at the beginning of the message;

determine one or more search terms included after the call command based on the content of the message text; 
determine a number of search parameter values associated with the one or more search terms;
determine a predefined search parameter value associated with the one or more search terms;
compare the number of search parameter values with a threshold number of search parameter values, wherein the threshold number of search parameter values is two or more;
in response to a determination that the predefined search parameter value is missing based on the number of search parameter values being below the threshold number of search parameter values, transmit first output chat data to the mobile chat server to render the first output chat data via the electronic interface during the real-time mobile chat session, wherein the first output chat data is a defined request to obtain one or more additional search terms from additional message text provided during the real-time mobile chat session, and wherein the defined request satisfies both the predefined search parameter value and the threshold number of search parameter values; 
receive the one or more additional search terms during the real-time mobile chat session;
compare collective search terms, that comprise the one or more search terms and the one or more additional search terms, with a set of valid search terms stored in a dictionary database; and 
	in response to a determination that the collective search terms match one or more valid search terms from the set of valid search terms,
determine promotion scores of candidate promotions based at least in part on the collective search terms, the promotion data, and the location data associated with the consumer device;

select a top N ranked number of promotions from the promotion ranking; 
generate second output chat data that defines at least a portion of the electronic promotion message, wherein the second output chat data comprises the top N ranked number of promotions; and
transmit the second output chat data to the mobile chat server, wherein the mobile chat server is configured to establish a second network connection with the consumer device, wherein the second output chat data is configured to render the top N ranked number of promotions via the electronic interface during the real-time mobile chat session.

2.	(Previously Presented)  The system of claim 1, wherein the one or more servers configured to determine the promotion scores of candidate promotions includes the one or more servers being configured to:
determine the promotion scores of the candidate promotions based at least in part on the consumer data associated with the unique chat account.
 
3-4.	(Canceled) 

5.	(Previously Presented) The system of claim 1, wherein the one or more additional search terms define at least one of:
a location;
a merchant;
a price;
a time; or
an item category.

6.	(Previously Presented) The system of claim 1, wherein the message text comprises first message text, and wherein the one or more servers are further configured to:

determine, based on the second chat data, a second chat account and second message text;
determine a second consumer account including second location data associated with the second chat account;
determine one or more second search terms based on the second message text; and
determine second promotion scores of the candidate promotions based at least in part on the collective search terms, the one or more second search terms, the promotion data, the location data, and the second location data.

7.	(Previously Presented) The system of claim 1, wherein the one or more servers are further configured to:
receive, from the mobile chat server via the network, an invitation to join the real-time mobile chat session; and
access the real-time mobile chat session in response to receiving the invitation.

8.	(Previously Presented) The system of claim 1, wherein the one or more servers are further configured to:
send an invitation to join the real-time mobile chat session to the consumer device;
receive, from the mobile chat server, an indication that the consumer device has accessed the real-time mobile chat session; and
access the real-time mobile chat session in response to receiving the indication that the consumer device has accessed the real-time mobile chat session.

9.	(Previously Presented) The system of claim 1, further comprising a chat service terminal, and wherein the one or more servers are further configured to:
receive second input chat data from the mobile chat server, wherein the second input chat data defines a second message generated by the consumer device;
attempt to extract one or more second search terms from the second input chat data; and


10.	(Previously Presented) The system of claim 1 further comprising a chat service terminal, and wherein the one or more servers are further configured to:
receive second input chat data from the mobile chat server, wherein the second input chat data defines a second message generated by the consumer device;
attempt to determine a second selected promotion based on the second input chat data; and
in response to failing to determine a second selected promotion from the second input chat data, connect the chat service terminal to the real-time mobile chat session.

11.	(Canceled)  

12.	(Previously Presented) A method for interfacing with a real-time mobile chat session hosted by a mobile chat server via a network, comprising:
associating, by one or more servers, consumer accounts including consumer data with chat accounts for accessing the real-time mobile chat session;
determining, by the one or more servers, promotion data defining promotions;
establishing, by the one or more servers, a first network connection with the mobile chat server via a communication protocol associated with at least one communication channel of the network; 
accessing, by the one or more servers, the real-time mobile chat session hosted by the mobile chat server via an application programming interface associated with the real-time mobile chat session;
receiving, by the one or more servers, input chat data from the mobile chat server, wherein the input chat data defines plurality of messages generated by a plurality of consumer devices, each consumer device having a concurrent network connection to the real-time mobile chat session, and wherein the input chat data is presented via at least an electronic interface of a consumer device from the plurality of consumer devices; 

in response to triggering of the request to generate the electronic promotion message based on determining that the call command included at the beginning of the message corresponds to the defined text string, 
determining, by the one or more servers, and based on the input chat data and intention data for the input chat data that is generated based on one or more natural language processing techniques, a unique chat account related to the consumer device and content of the message text included in the message, wherein natural language processing of the message text is triggered only when the call command is determined to be included at the beginning of the message; 
determining, by the one or more servers, location data for the consumer device, wherein the location data is determined based on a global positioning system (GPS) associated with the consumer device, cellular tower triangulation associated with the consumer device, or a personal area network (PAN) associated with the consumer device;
determining, by the one or more servers, one or more search terms included after the call command based on the content of the message text; 
determining, by the one or more servers, a number of search parameter values associated with the one or more search terms;
determining, by the one or more servers, a predefined search parameter value associated with the one or more search terms;
comparing, by the one or more servers, the number of search parameter values with a threshold number of search parameter values, wherein the threshold number of search parameter values is two or more;
in response to a determination that the predefined search parameter value is missing based on the number of search parameter values being below the threshold number of search parameter values, transmitting, by the one or more servers, first output chat data to the mobile chat server to render the first output chat data via the electronic 
receiving, by the one or more servers, the one or more additional search terms during the real-time mobile chat session;
comparing, by the one or more servers, collective search terms, that comprise the one or more search terms and the one or more additional search terms, with a set of valid search terms stored in a dictionary database; and
in response to a determination that the collective search terms match one or more valid search terms from the set of valid search terms,
determining, by the one or more servers, promotion scores of candidate promotions based at least in part on the collective search terms, the promotion data, and the location data associated with the consumer device;
determining, by the one or more servers, a promotion ranking of the candidate promotions based on the promotion scores;
selecting, by the one or more servers, a top N ranked number of promotions from the promotion ranking; 
generating, by the one or more servers, second output chat data that defines at least a portion of the electronic promotion message, wherein the second output chat data comprises the top N ranked number of promotions; and
transmitting, by the one or more servers, the second output chat data to the mobile chat server, wherein the mobile chat server is configured to establish a second network connection with the consumer device, wherein the second output chat data is configured to render the top N ranked number of promotions via the electronic interface during the real-time mobile chat session. 

13.	(Previously Presented) The method of claim 12, wherein determining the promotion scores of candidate promotions further includes determining the promotion scores of the candidate promotions based at least in part on the consumer data.

14-15.	(Canceled) 

16.	(Previously Presented) The method of claim 12, wherein the one or more additional search terms define at least one of:
a location;
a merchant;
a price;
a time; or
an item category.

17.	(Previously Presented) The method of claim 12, wherein the message text comprises first message text, and the method further comprising, by the one or more servers:
receiving second chat data from the chat session, wherein the second chat data includes a second message generated by a second consumer device with a connection to the real-time mobile chat session concurrent with the one or more servers and the consumer device;
determining, based on the second chat data, a second chat account and second message text;
determining a second consumer account including second location data associated with the second chat account;
determining one or more second search terms based on the second message text; and
determining second promotion scores of the candidate promotions based at least in part on the collective search terms, the one or more second search terms, the promotion data, the location data, and the second location data.

18.	(Previously Presented) The method of claim 12 further comprising, by the one or more servers:
receiving, from the mobile chat server via the network, an invitation to join the real-time mobile chat session; and
access the real-time mobile chat session in response to receiving the invitation.


sending an invitation to join the real-time mobile chat session to the consumer device;
receiving, from the mobile chat server, an indication that the consumer device has accessed the real-time mobile chat session; and
accessing the real-time mobile chat session in response to receiving the indication that the consumer device has accessed the real-time mobile chat session.

20.	(Previously Presented) The method of claim 12 further comprising, by the one or more servers:
receiving second input chat data from the mobile chat server, wherein the second input chat data defines a second message generated by the consumer device;
attempting to extract one or more second search terms from the second input chat data; and
in response to failing to extract the one or more second search terms from the second input chat data, connecting a chat service terminal to the real-time mobile chat session.

21.	(Previously Presented) The method of claim 13 further comprising, by the one or more servers:	
receiving second input chat data from the mobile chat server, wherein the second input chat data defines a second message generated by the consumer device;
attempting to determine a second selected promotion based on the second input chat data; and
in response to failing to determine a second selected promotion from the second input chat data, connecting a chat service terminal to the real-time mobile chat session.

22.	(Canceled)  

23. 	(Currently Amended)  A computer program product, stored on a non-transitory computer readable medium, comprising instructions that when executed by one or more computers cause the one or more computers to:

determine promotion data defining promotions;
establish a first network connection with the mobile chat server via a communication protocol associated with at least one communication channel of a network; 
access the real-time mobile chat session hosted by the mobile chat server via an application programming interface associated with the real-time mobile chat session;
receive input chat data from the mobile chat server, wherein the input chat data defines plurality of messages generated by a plurality of consumer devices, each consumer device having a concurrent network connection to the real-time mobile chat session, and wherein the input chat data is presented via at least an electronic interface of a consumer device from the plurality of consumer devices; 
determine whether a call command included at a beginning of a message from the plurality of messages generated by the plurality of consumer devices corresponds to a defined text string, the defined text string configured to trigger a request to generate an electronic promotion message comprising one or more promotions based on message text included after the call command in the message;
in response to triggering of the request to generate the electronic promotion message based on determining that the call command included at the beginning of the message corresponds to the defined text string, 
determine, based on the input chat data and intention data for the input chat data that is generated based on one or more natural language processing techniques, a unique chat account related to the consumer device and content of the message text included in the message, wherein natural language processing of the message text is triggered only when the call command is determined to be included at the beginning of the message; 
determine location data for the consumer device, wherein the location data is determined based on a global positioning system (GPS) associated with the consumer device, cellular tower triangulation associated with the consumer device, or a personal area network (PAN) associated with the consumer device;
determine one or more search terms included after the call command based on the content of the message text; 

determine a predefined search parameter value associated with the one or more search terms;
compare the number of search parameter values with a threshold number of search parameter values, wherein the threshold number of search parameter values is two or more;
in response to a determination that the predefined search parameter value is missing based on the number of search parameter values being below the threshold number of search parameter values, transmit first output chat data to the mobile chat server to render the first output chat data via the electronic interface during the real-time mobile chat session, wherein the first output chat data is a defined request to obtain one or more additional search terms from additional message text provided during the real-time mobile chat session, and wherein the defined request satisfies both the predefined search parameter value and the threshold number of search parameter values;
receive the one or more additional search terms during the real-time mobile chat session; 
compare collective search terms, that comprise the one or more search terms and the one or more additional search terms, with a set of valid search terms stored in a dictionary database; 
in response to a determination that the collective search terms match one or more valid search terms from the set of valid search terms,
determine promotion scores of candidate promotions based at least in part on the collective search terms, the promotion data, and the location data associated with the consumer device;
determine a promotion ranking of the candidate promotions based on the promotion scores;
select a top N ranked number of promotions from the promotion ranking; 
generate second output chat data that defines at least a portion of the electronic promotion message, wherein the second output chat data comprises the top N ranked number of promotions; and


24. 	(Previously Presented)  The computer program product of claim 23, wherein the computer program product further comprises instructions that when executed by the one or more computers cause the one or more computers to:
receive, from the mobile chat server via the network, an invitation to join the real-time mobile chat session; and
access the real-time mobile chat session in response to receiving the invitation.

25.	(Previously Presented) The computer program product of claim 23, wherein the computer program product further comprises instructions that when executed by the one or more computers cause the one or more computers to:
send an invitation to join the real-time mobile chat session to the consumer device;
receive, from the mobile chat server, an indication that the consumer device has accessed the real-time mobile chat session; and
access the real-time mobile chat session in response to receiving the indication that the consumer device has accessed the real-time mobile chat session.

26.	(Previously Presented)  The computer program product of claim 23, wherein the computer program product further comprises instructions that when executed by the one or more computers cause the one or more computers to:
determine the promotion scores of the candidate promotions based at least in part on the consumer data associated with the unique chat account.




Examiner's Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance. The Examiner finds the claims allowable as they now recite (using claim 1 as representative of independent claims 1, 12, and 23 as they recite substantially similar subject matter), note as follows:

1. A system for interfacing with a real-time mobile chat session hosted by a mobile chat server via a network, comprising: 
one or more databases configured to: 
store consumer accounts, wherein each consumer account includes consumer data associated with a chat account for accessing the real-time mobile chat session; and 
store promotion data defining promotions; 
one or more servers comprising a processor configured to: 
establish a first network connection with the mobile chat server via a communication protocol associated with at least one communication channel of the network; 
access the real-time mobile chat session hosted by the mobile chat server via an application programming interface associated with the real-time mobile chat session; 
receive input chat data from the mobile chat server, wherein the input chat data defines a plurality of messages generated by a plurality of consumer devices, each consumer device having a concurrent network connection to the real-time mobile chat session, and wherein the input chat data is presented via at least an electronic interface of a consumer device from the plurality of consumer devices; 
determine whether a call command included at a beginning of a message from the plurality of messages corresponds to a defined text string, the defined text string configured to trigger a request to generate an electronic promotion message comprising one or more promotions based on message text included after the call command in the message; 
in response to triggering of the request to generate the electronic promotion message based on a determination that the call command included at the beginning of the message corresponds to the defined text string, 
determine, based on the input chat data and intention data for the input chat data that is generated based on one or more natural language processing techniques, a unique 2 of 17chat account related to the consumer device and content of the message text included in the message, wherein natural language processing of the message text is triggered only when the call command is determined to be included at the beginning of the message; 
determine location data for the consumer device, wherein the location data is determined based on a global positioning system (GPS) associated with the consumer device, cellular tower triangulation associated with the consumer device, or a personal area network (PAN) associated with the consumer device; 
determine one or more search terms included after the call command based on the content of the message text; 
determine a number of search parameter values associated with the one or more search terms; 
determine a predefined search parameter value associated with the one or more search terms; 
compare the number of search parameter values with a threshold number of search parameter values, wherein the threshold number of search parameter values is two or more; 
in response to a determination that the predefined search parameter value is missing based on the number of search parameter values being below the threshold number of search parameter values, transmit first output chat data to the mobile chat server to render the first output chat data via the electronic interface during the real-time mobile chat session, wherein the first output chat data is a defined request to obtain one or more additional search terms from additional message text provided during the real-time mobile chat session, and wherein the defined request satisfies both the predefined search parameter value and the threshold number of search parameter values; 
receive the one or more additional search terms during the real-time mobile chat session; 
compare collective search terms, that comprise the one or more search terms and the one or more additional search terms, with a set of valid search terms stored in a dictionary database; and 3 of 17 LEGALO2/41347534v1Appl. No.: 15/191,348 Amdt. dated January 12, 2022 Attorney Docket No.: 058407/475800 
in response to a determination that the collective search terms match one or more valid search terms from the set of valid search terms, 
determine promotion[[s]] scores of candidate promotions based at least in part on the collective search terms, the promotion data, and the location data associated with the consumer device; 
determine a promotion ranking of the candidate promotions based on the promotion scores; 
select a top N ranked number of promotions from the promotion ranking; 

transmit the second output chat data to the mobile chat server, wherein the mobile chat server is configured to establish a second network connection with the consumer device, wherein the second output chat data is configured to render the top N ranked number of promotions via the electronic interface during the real-time mobile chat session (emphasis added).  
	The Examiner had previously rejected previously pending claims 1-8, and 12-19 under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (Patent No.: US 8,239,461) referred to hereinafter as Jones, in view of McCormack (Pub. No.: US 2005/0021652), in view of Joo et al. (Pub. No.: US 2014/0207882), referred to hereinafter as Joo, and in view of Ramer et al. (Pub. No.: US 2014/0046761) referred to hereinafter as Ramer; and previously pending claims 9-10 and 20-21 under 35 U.S.C. 103(a) as being unpatentable over Jones in view of McCormack, Joo, Ramer, in view of Cauchois et al. (Pub. No.: US 2013/0346886), referred to hereinafter as Cauchois in the Non-Final Rejection of record 09/10/2021. 
	However, based on the claims as amended per the Examiner’s Amendments as set forth above (and also note claims as amended per 12/10/2021, and 01/12/2022) the prior art relied upon, already of record (as noted on previous PTO-892 forms of record), and being made of record based on an updated search conducted in view of filed claim amendments (note PTOL-892 being attached herewith) fails to, singularly and/or in combination, teach the claim elements as incorporated through amendments and when the specifics of the claims (1, 12, or 23) are considered as a whole. 
Accordingly, a prima facie case of obviousness without relying upon impermissible hindsight (which is improper) could not be established against the claims. Therefore, the Examiner finds the claims allowable over prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519. The examiner can normally be reached Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.